Case 1:19-mc-00497-LAP Document6 Filed 10/09/19 Page 1 of 4

LAW OFFICES OF SAUL ROFFE, ESQ., P.C.
52 HOMESTEAD CIRCLE
MARLBORO, NEW JERSEY 07746
(732) 616-1304

Licensed in New York and New Jersey
saulroffe@roffelaw.com
October 9, 2019

Hon. Margo K. Brodie

United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

Re: Colella v. Republic of Argentina 19-Misc. 2103 (MKB)

Dear Judge Brodie,

I am the attorney for the Judgement Creditors in the above-captioned matter. I have
reviewed, but was not served with, Judgment Debtor’s letter dated September 24, 2019 to Your
Honor.

SUMMARY

Contrary to the claims of Judgment Debtor, plainly, there is no basis for the within matter to be
transferred to the United States District Court, Southern District of New York (“Southern District
of New York”), and the Court should not entertain such a request. Judgment Debtor is engaging
an impermissible attempt at forum shopping. While the Judgment Debtor filed a meritless
motion in the Southern District of New York to vacate a 14 year old judgment in violation of
Federal Rule of Civil Procedure 60 (c)(1), which limits the time for such a motion to one year
from judgment, the within action is properly venued in this Court. Suffice it to say that Judgment
Creditors have submitted evidence that such motion is meritless and yet Judgment Debtor makes
another attempt to avoid paying bondholders their due (Exhibit A). The within application filed
by the Judgment Creditor is seeking an Order to attach the assets of Aerolineas Argentina
(“Aerolineas”) (located at JFK Airport) that are located solely within the jurisdiction of the
United States District Court, Eastern District of New York. As such, based upon Judgment
Creditor’s prior submission to this Court, it is clear that the assets of Aerolineas Argentina are
subject to attachment in this action.

ARGUMENT

While Judgment Creditors agree that Aerolineas is a corporation (but in name only), it is
not by statute a separate entity from the Republic of Argentina (“Republic”). Pursuant to section
Case 1:19-mc-00497-LAP Document6 Filed 10/09/19 Page 2 of 4

1603 (a) and (b) of the Foreign Sovereign Immunity Act,, Aerolineas, wholly owned by the
Republic, is an “agency or instrumentality” of the Republic, whose assets are subject to seizure
in order to satisfy a judgment against the Republic since Aerolineas is a engaged in commercial
activity. That it is a corporation as opposed to a full part of the Republic’s government is of no
import.

The law is clear that the assets of an agency or instrumentality of a foreign state are
subject to attachment. Export-Import Bank of the Republic of China v. Grenada, 768 F.3d 75, 83,
n.9 (2d Cir. 2014); Garb v. Republic of Poland, 440 F.3d. 579, 590 (2d Cir. 2006). The legal
status of Aerolineas is not dispositive. /d., at 490-91; Aurelieus Capital Partners, LP v. Republic
of Argentina, 2008 U.S. Dist. LEXIS101764 at *30 (S.D.N.Y. Dec. 11, 2008) (trust bonds
beneficially owned by Argentina are deemed to reside in Argentina, therefore not subject to
seizure on that basis). Also, the alter ego requirement is not as far reaching as Judgment Debtors
claim. See, e.g. Walters v. Indus. & Commer. Bank of China, Ltd., 651 F.3d 280, 290 (2d Cir.
2011) (“Congress sharply restricted immunity from execution against agencies and
instrumentalities, but was more cautious when lifting immunity from execution against property
owned by the state itself’, quoting, DeLetelier v. Republic of Chile, 748 F.2d 790, 799 (2d Cir.
1984); Englewood v. Socialist People’s Lybian Arab Jamahiriya, 773 F.3d 31, 35-36 (3 Cir.
1985). As a reminder, the Republic waived challenges to jurisdiction as to both the judgment
underlying this motion and the attachment attempts described herein. Additionally, as firmly
established, the Republic waived sovereign immunity against attempts to levy Certification of
Saul Roffe, Esq., dated September 17, 2019, Exhibits D, E).

Moreover, even if Judgment Creditors are required to show alter ego status, they can do
so. The Republic’s behavior regarding Aerolineas clearly demonstrates that it control
Aerolineas’ financial condition and operations as if it is not a separate entity, and the Republic
uses the asset of Aerolineas for its own purposes. First and foremost, both President Macri and
former President Kirshner of the Republic have used Aerolineas for their own financial gain.
President Macri had Aerolineas forgave debts owed to it by a member of his family in 2016 as
well as and almost half a million peso debt a company owned by his family. Also, he recently
used Aerolineas’ funds to pay a debt owed by a business he owns (Exhibit B hereto). Former
President Christina Kirshner is currently being investigated for obtaining “improper payments”
from Aerolineas as well as other assets related to nine contracts worth 16 million pesos between
Aerolineas and a company she owned, Alto Calafate (Exhibit C).

Aerolineas is funded by the Republic. Indeed, President Macri is constantly bemoaning
the contributions the Republic’s taxpayers make to Aerolineas’ operations. The Republic first
nationalized Aerolineas in 2008 in order to involve itself deeply into its finances and operations
because without such nationalization, Aerolineas would have entered into bankruptcy (Exhibit
D). Also, the Republic lost a lawsuit because it paid 1 peso for Aerolineas when it was valued at
$832 million (Exhibit E). The Republic also approves labor agreements through the Ministry of
Case 1:19-mc-00497-LAP Document6 Filed 10/09/19 Page 3 of 4

Labor, rather than Aerolineas’ management (Exhibit F). Thus, the Republic is directly involved
in labor agreements. Also, during a strike by employees over several issues, including the breach
of a labor agreement entered into by Aerolineas and approved by the Republic related to salary
increases based upon inflation, President Marci commented that it is inappropriate that
Aerolineas costs the Republic the equivalent of “2 kindergartens per week.” (Exhibit G) Further,
the Republic recently replaced Aerolineas’ president (Exhibit H). There is rampant speculation
that should President Macri lose re-election, the current President of Aerolineas will be replaced
with another political appointment (Exhibit I). The Republic also was intimately involved in the
restructuring of Aerolineas by directing cuts in costs and expenses. President Macri has made it
clear that he wants Aerolineas to cost the taxpayers less and is taking steps to reduce the amounts
paid by the Republic for Aerolineas’ operations (Exhibit J). One commentator said that without
continued funding by the Republic, Aerolineas would close down (Exhibit K). Additionally,
President Macri recently signed a decree which allowed Aerolineas to borrow up to $100 million
from Banco Nacion, another state owned entity, to cover commitments Aerolineas had to the
National Bank for Economic and Social Development, a Brazilian owned bank which were used
for the purchase of Embraer aircrafts (Exhibit L). There is also substantial speculation that
President Macri wants to deliberately drive Aerolineas into bankruptcy (Exhibit M). Clearly, the
Republic has its hands deeply in Aerolineas’ operations and financial condition, and its
presidents use the Aerolineas as the Republic’s personal bank. It is no doubt telling that it is
President Macri that is referred to as driving events at Aerolineas and not whichever nominal
president it placed in charge. Aerolineas’ existence is dependent upon the Republic and has no
separate financial and operational existence from the Republic. It has been used by the last two
presidents as a shell for their own personal profit, and is directly controlled by the Republic, as
demonstrated herein. As such, any claim that Aerolineas is completely separate and apart from
the Republic is without merit.

To the extent that Judgment Debtor claims Aerolineas is not an alter ego, it is belied by
its direct interference with the operation of Aerolineas and the heads of state using it for their
own personal gain. For Aerolineas to be considered a separate, distinct enterprise, it must be
responsible for its own financing and run as a distinct enterprise, completely separate and apart
from the Republic and not as part of the Republic. Where the country dominates the finance and
operations of the entity, it is not a separate entity. Aurelieus Partners, supra, at *31; First
National City Bank v. Bancec, 462 U.S. 611, 629-30, 103 S. Ct. 2591, 77 L. Ed. 2d 46 (1983).
That is clearly not the case here.

Next, this matter should not be transferred to the Southern District of New York. The
assets of Aerolineas are located in this District, not the Southern District of New York. The
Southern District of New York does not have jurisdiction over these assets. Judgment Debtors
clearly consider the Southern District of New York a more favorable forum; however
Aerolineas’ offices and assets are all in Queens, New York, within the borders of the Eastern
Case 1:19-mc-00497-LAP Document6 Filed 10/09/19 Page 4 of 4

District of New York rather than the Southern District of New York. Thus, the Southern District
of New York does not have jurisdiction over, and thus may not attach the assets of Aerolineas.
However, this Court does have jurisdiction over the assets of Aerolineas., . Finally, Judgment
Debtor has not offer this Court any valid reason to have the within matter transferred to the
Southern District of New York.

     

tfully submitted,
